 


109 HCON 144 IH: Condemning attacks on United States citizens by Palestinian terrorists, and for other purposes.
U.S. House of Representatives
2005-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 144 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2005 
Mr. King of Iowa (for himself, Mr. Weiner, Mr. Ackerman, Mr. Akin, Mr. Barrett of South Carolina, Mr. Beauprez, Mr. Bishop of Georgia, Mr. Burgess, Mr. Burton of Indiana, Mr. Cannon, Mr. Cantor, Mr. Chabot, Mr. Conaway, Mr. Crowley, Mr. Doolittle, Mr. Flake, Mr. Franks of Arizona, Mr. Garrett of New Jersey, Ms. Harris, Mr. Hayworth, Mr. Herger, Mr. Holden, Mr. King of New York, Mr. Kline, Mr. Lantos, Mr. Lewis of Kentucky, Mr. Lipinski, Mrs. Maloney, Mrs. McCarthy, Mr. McCaul of Texas, Mr. McGovern, Mr. McNulty, Mr. Nadler, Mrs. Northup, Mr. Norwood, Mr. Otter, Mr. Pence, Mr. Pitts, Mr. Poe, Ms. Ros-Lehtinen, Mr. Rothman, Mr. Saxton, Mr. Sessions, Mr. Shadegg, Mr. Shimkus, Mr. Simpson, Mr. Souder, Mr. Sullivan, Mrs. Tauscher, Mr. Wamp, Ms. Wasserman Schultz, Mr. Weldon of Florida, Mr. Wexler, Mr. Wilson of South Carolina, and Mr. Cleaver) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Condemning attacks on United States citizens by Palestinian terrorists, and for other purposes. 
  
Whereas since the late Yasser Arafat renounced violence in the Oslo Peace Accords on September 13, 1993, at least 53 United States citizens, including one unborn child, have been murdered by Palestinian terrorists; 
Whereas on December 1, 1993, in a drive-by shooting north of Jerusalem, Hamas killed United States citizen Yitzhak Weinstock, 19, whose family came from Los Angeles; 
Whereas on October 9, 1994, Hamas kidnapped and murdered United States citizen Nachshon Wachsman, 19, whose family came from New York City; 
Whereas on April 9, 1995, an Islamic Jihad bomb attack on a bus near Kfar Darom killed United States citizen Alisa Flatow, 20, from West Orange, New Jersey; 
Whereas on August 21, 1995, in a Hamas bus bombing in Jerusalem, United States citizen Joan Davenny, from New Haven, Connecticut, was killed; 
Whereas on September 9, 1995, Mara Frey of Chicago was stabbed in Ma’ale Michmash resulting in her unborn child’s death; 
Whereas on February 25, 1996, three United States citizens, Sara Duker of Teaneck, New Jersey, Matthew Eisenfeld of West Hartford, Connecticut, and Ira Weinstein of New York City, were killed in a Hamas bus bombing in Jerusalem; 
Whereas on May 13, 1996, United States citizen David Boim, 17, of New York City, was killed in a drive-by shooting near Beit El, north of Jerusalem; 
Whereas on June 9, 1996, United States citizen Yaron Ungar was killed in a drive-by shooting near Beit Shemesh; 
Whereas on July 30, 1997, United States citizen Leah Stern of Passaic, New Jersey, was killed in a Hamas bombing in Jerusalem’s Mahane Yehuda market; 
Whereas on September 4, 1997, a Hamas bombing on Ben-Yehuda Street, Jerusalem, killed Yael Botwin, 14, of Los Angeles; 
Whereas on April 19, 1998, an attack near the Israeli town of Maon killed United States citizen Dov Dribben, 28; 
Whereas on October 8, 2000, Rabbi Hillel Lieberman, 36, of New York City, was stabbed and killed near Nablus; 
Whereas on October 30, 2000, United States citizen Esh-Kodesh Gilmore, 25, was shot in Jerusalem; 
Whereas on December 31, 2000, Rabbi Binyamin Kahane, 34, and his wife, Talia Hertzlich Kahane, both formerly of New York City, were killed in a drive-by shooting near Ofra; 
Whereas on May 9, 2001, Jacob Koby Mandell, 13, of Silver Spring, Maryland, was killed in an attack near Tekoah; 
Whereas on May 29, 2001, Sarah Blaustein, 53, of Lawrence, New York, was killed in a drive-by shooting near Efrat; 
Whereas on August 9, 2001, two United States citizens, Judith L. Greenbaum, 31, and Malka Roth, 15, were killed in the Jerusalem Sbarro pizzeria bombing; 
Whereas on November 4, 2001, Shoshana Ben-Yishai, 16, of New York City, was shot and killed during an attack on a Jerusalem bus; 
Whereas on January 15, 2002, Avraham Boaz, 72, of New York City, was killed in a shooting near Bethlehem; 
Whereas on January 18, 2002, United States citizen Aaron Elis, 32, was killed in a shooting in Hadera; 
Whereas on February 8, 2002, United States citizen Moranne Amit, 25, was killed in a stabbing in Abu Tor Peace Forest, Jerusalem; 
Whereas on February 15, 2002, United States citizen Lee Akunis, was shot and killed near Ramallah; 
Whereas on February 16, 2002, Keren Shatsky, 14, of New York City and Maine, and Rachel Thaler, 16, of Baltimore, Maryland, were killed in a bombing in Karnei Shomron; 
Whereas on March 24, 2002, Esther Kleinman, 23, formerly of Chicago, was shot and killed near Ofra; 
Whereas on March 27, 2002, United States citizen Hannah Rogen, 90, was killed in a bombing at a hotel Passover seder in Netanya; 
Whereas on June 18, 2002, Moshe Gottlieb, 70, of Los Angeles, was killed in a bus bombing in Jerusalem; 
Whereas on June 19, 2002, United States citizen Gila Sara Kessler, 19, was killed in a bombing at a Jerusalem bus stop; 
Whereas on July 31, 2002, five United States citizens were killed in a bombing of a Hebrew University cafeteria: Marla Bennett, 24, of San Diego, Benjamin Blutstein, 25, of Susquehanna Township, Pennsylvania, Janis Ruth Coulter, 36, of Massachusetts, David Gritz, 24, of Peru, Massachusetts (and of dual French-United States citizenship), and Dina Carter, 37, of North Carolina; 
Whereas on March 5, 2003, Abigail Leitel, 14, who was born in Lebanon, New Hampshire, died in a bus bombing in Haifa; 
Whereas on March 7, 2003, a shooting occurred in the home of United States citizens Rabbi Eli Horowitz, 52, who grew up in Chicago, and Dina Horowitz, 50, who grew up in Florida, and both were killed; 
Whereas on June 11, 2003, Alan Beer, 47, who grew up in Cleveland, was killed in a bus bombing in Jerusalem; 
Whereas on June 20, 2003, a shooting attack on a car driving through the West Bank killed United States citizen Tzvi Goldstein, 47, who grew up in the State of New York; 
Whereas on August 19, 2003, Mordechai Reinitz, 49, Yitzhak Reinitz, 9, Tehilla Nathanson, 3, of Monsey, New York, Goldie Taubenfeld, 43, of New Square, New York, and Shmuel Taubenfeld, 3 months, of New Square, New York, were killed in a homicide bombing on a bus in Jerusalem; 
Whereas on September 9, 2003, a homicide bomber killed United States citizens David Applebaum, 51, originally of Cleveland, and Nava Applebaum, 20, originally of Cleveland, in a cafe in Jerusalem; 
Whereas on October 15, 2003, United States citizens John Branchizio, 36, of San Antonio, Texas, John Martin Linde, Jr., 30, of Washington, Missouri, and Mark T. Parson, 31, of the State of New York were killed in a car bombing in Gaza; 
Whereas on September 24, 2004, a mortar strike on a housing community killed Tiferet Tratner, 24, a dual United States-Israeli citizen; 
Whereas at least another 83 United States citizens have been injured in Palestinian terrorist attacks; 
Whereas Palestinian terrorism continues to happen as demonstrated by the bombing in Tel Aviv on February 25, 2005, despite the recent elections and a new sense of optimism in the region; and 
Whereas the United States is willing to continue to work with Palestinian leaders under the condition that the newly elected Palestinian leadership reject and take verifiable steps to prevent terrorism: Now, therefore, be it  
 
That Congress— 
(1)condemns the attacks on United States citizens by Palestinian terrorists and demands that the Palestinian Authority work with Israel to protect all innocent individuals, regardless of citizenship, from terrorist atrocities; and 
(2)offers its condolences to the families and loved ones of United States citizens who were killed by Palestinian terrorist attacks. 
 
